Citation Nr: 1423802	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-41 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to increased ratings for right lower extremity small fiber neuropathy (currently assigned staged ratings of 10 percent from April 4, 2011 and 0 percent prior to that date

3.  Entitlement to increased ratings for left lower extremity small fiber neuropathy (currently assigned staged ratings of 10 percent from April 4, 2011 and 0 percent prior to that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was notified and offered the opportunity to have another hearing.  In August 2012, he requested a hearing, but subsequently withdrew this request.  In March 2011, these matters were remanded for additional development.

The issues of increased ratings for bilateral lower extremity small fiber neuropathy are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has bilateral hearing loss that is likely as not related to his active duty service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A current bilateral hearing loss disability has been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  See VA examination of November 2008.  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service.  Notably, the Veteran's Form DD-214 showed his military occupational specialty was a rifleman, and based on this, the RO conceded exposure to acoustic trauma in service.  See September 2010 rating decision awarding service connection for tinnitus.  

In regard to a nexus between the Veteran's current hearing loss disability and acoustic trauma in service, the Board notes that the Veteran has consistently reported exposure to acoustic trauma and experiencing hearing problems since.  The Veteran is competent to report his symptomatology.  In addition, the Veteran submitted two lay statements, one from a fellow soldier and another from a friend, who both attested to the Veteran being exposed to significant noise exposure in service and suffering problems with his ears since his discharge from active duty.  The Board finds no reason to question the Veteran's credibility.  The Board acknowledges the negative VA opinions of record, but notes that such opinions are inadequate for rating purposes as their opinions were primarily based on the absence of a separation examination report showing hearing loss.  Accordingly, in light of the Veteran's credible and competent reports of the onset of his bilateral hearing loss, in addition to conceded acoustic trauma in service and a currently diagnosed bilateral hearing loss disability, the Board concludes that the evidence supports a finding that his bilateral hearing loss is related to his military service.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Pursuant to May 2011 Board remand, the Veteran was afforded an examination to assess the severity of his right and left lower extremity small fiber neuropathy.  On examination, the examiner noted that a nerve conduction velocity test was needed.  It appears such testing was subsequently performed; however, there is no interpretation of these findings.  Additionally, as this last examination was performed in April 2011, the Board finds that a contemporaneous examination to assess the current severity of these disabilities is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated treatment records relevant to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right and left lower extremity small fiber neuropathy.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should additionally comment on the April 2011 EMG testing report and interpret those findings.

3.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


